DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 05/19/2020.  Claims 1-20 are pending.  Claims 1, 13, and 18 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each louver device has a different airfoil shape” in claim 9, and “each moveable louver portion of the plurality of louver devices has a different range of rotation” in claim 15, and “each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term “substantially perpendicular to the plane” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 18 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Devine, U.S. Patent 6,561,456 B1 (hereinafter called Devine)
Regarding claim 1, Devine teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 1 element 46) having an inlet opening (See e.g. FIG. 1 element 50),
a fan (See e.g., FIG. 1 element 36) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1 & 5 elements 68) positioned at the inlet opening (See e.g., FIGS. 1 & 5 elements 68; column 6 lines 32-33), each louver device having an open position and a closed position (See e.g., FIGS. 5 & 6), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 5 & 6; column 6 lines 44-66, where the inlet airflow through the duct inlet directed by the arcuate trailing edges of the vanes, i.e., louver devices teaches a curvature profile and the disclosure regarding the manner in which the airflow is controlled through the duct when the vanes are opened and closed teaches each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions).
Regarding claim 13, Devine teaches an aircraft, comprising:
a lift fan (See e.g., FIG. 1 element 36),
an airfoil structure (See e.g., FIG. 1 element 16) containing the lift fan (See e.g., FIG. 1 element 36) and having an airfoil surface including a lift fan cover having a plurality of louver (See e.g., FIGS. 1 & 5 elements 68) configured to move between an open position and a closed position (See e.g., FIGS. 5 & 6) when the aircraft transitions from a hover mode to a horizontal flight mode,
wherein adjacent louver devices of the plurality of louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 5 & 6; column 6 lines 44-66, where the inlet airflow through the duct inlet directed by the arcuate trailing edges of the vanes, i.e., louver devices teaches a curvature profile and the disclosure regarding the manner in which the airflow is controlled through the duct when the vanes are opened and closed teaches each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions).
Regarding claim 18, Devine teaches a method of controlling airflow into a lift fan on an aircraft during a transition phase between a hover mode and a horizontal flight mode, comprising:
using a plurality of louver devices (See e.g., FIGS. 1 & 5 elements 68) extending over a lift fan (See e.g., FIG. 1 element 36) of an airfoil surface (See e.g., FIG. 1 element 16), and
changing curvature profiles of airflow channels between adjacent louver devices as the louver devices move between open and closed positions (See e.g., FIGS. 5 & 6; column 6 lines 44-66, where the inlet airflow through the duct inlet directed by the arcuate trailing edges of the vanes, i.e., louver devices teaches a curvature profile and the disclosure regarding the manner in which the airflow is controlled through the duct when the vanes are opened and closed teaches each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions)
Claim(s) 1-6, 8, 10-14, and 17-20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Clifton et al., U.S. Patent 4,828,203 A (hereinafter called Clifton)
Regarding claim 1, Clifton teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 6 element 603; column 3 lines 53-55) having an inlet opening (See e.g. FIG. 6; column 10 lines 54-55),
a fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) positioned at the inlet opening (See e.g., FIG. 6 element 35), each louver device having an open position and a closed position (See e.g., FIGS. 6 & 7), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 6 & 7; column 11 lines 14-19).
Regarding claim 2, Clifton teaches wherein each airflow channel has a first portion proximal to the fan (See e.g., FIG. 6, where, the airflow that passes element 609 teaches each airflow channel has a first portion proximal to the fan), and a second portion distal from the fan (See e.g., FIG. 6, where the airflow that passes element 605 teaches each airflow channel has a second portion distal from the fan), the first portion of said airflow channel remaining fixed relative to the fan as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 6 & 7 element 609; column 11 lines 11-12 and 27-30).
Regarding claim 3, as best understood, Clifton teaches wherein the fan has blades rotating in a plane perpendicular to a rotational axis (See e.g., FIG. 6 element 317; column 3 lines 53-56; column 10 line 66, where fan vertical axis teaches a rotational axis), the first portion of each airflow channel directing airflow in a direction substantially perpendicular to the (See e.g., FIG. 6 element 609; column 3 line 59-column 4 line 23; column 10 line 54-column 11 line 13, where 609 is substantially perpendicular to the plane of the fan blade 317, therefore the airflow through the channel next to element 609 is substantially perpendicular to the fan blade, therefore the references in their entirety teach the instant claim limitation).
Regarding claim 4, Clifton teaches wherein each louver device has a distal edge portion that points toward a flow of air approaching the duct (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion), the distal edge portion (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches the distal edge portion) being adjustable to maintain an angle of attack between positive and negative ten degrees.
Regarding claim 5, Clifton teaches wherein each louver device has a fixed louver portion proximal to the fan that stays in a fixed position relative to the duct and the fan (See e.g., FIGS. 6 & 7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and a moveable louver portion distal from the fan (See e.g., FIGS. 6 & 7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 6, Clifton teaches wherein each moveable louver portion of the plurality of louver devices is hinged to the respective fixed louver portion (See e.g., FIGS. 6 & 7 elements 605, 611).
Regarding claim 8, Clifton teaches wherein each movable louver portion of the plurality of louver devices is configured to rotate at a different rate (See e.g., column 11 lines 59-61).
Regarding claim 10, Clifton teaches wherein each moveable louver portion of the plurality of louver devices (See e.g., FIGS. 6 & 7 elements 605)
Regarding claim 11, Clifton teaches wherein each moveable louver portion of the plurality of louver devices is connected to an actuator member (See e.g., column 10 lines 58-60) that is moveable in a longitudinal direction to drive movement of the plurality of louver devices between the open and closed positions.
Regarding claim 12, Clifton teaches wherein each fixed louver portion of the plurality of louver devices is rigidly connected to a strut structure extending in the longitudinal direction (See e.g., FIG. 3 element 320), the actuator member being contained in the strut structure (See e.g., column 10 lines 54-60).
Regarding claim 13, Clifton teaches an aircraft, comprising:
a lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317),
an airfoil structure (See e.g., FIGS. 1 & 3 element 34) containing the lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) and having an airfoil surface including a lift fan cover having a plurality of louver (See e.g., FIGS. 1, 3, & 6 element 40) devices configured to move between an open position and a closed position (See e.g., FIGS. 6 & 7) when the aircraft transitions from a hover mode to a horizontal flight mode,
wherein adjacent louver devices of the plurality of louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 6 & 7; column 11 lines 14-19).
Regarding claim 14, Clifton teaches wherein each louver device has a fixed louver portion proximal to the lift fan that stays in a fixed position relative to the lift fan (See e.g., FIGS. 6 & 7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and a moveable louver portion distal from the lift fan (See e.g., FIGS. 6 & 7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 17, Clifton teaches each louver device having a distal edge portion pointing toward a flow of air approaching the lift fan (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion), the distal edge portion (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches the distal edge portion) being adjustable to maintain an angle of attack between positive and negative ten degrees.
Regarding claim 18, Clifton teaches a method of controlling airflow into a lift fan on an aircraft during a transition phase between a hover mode and a horizontal flight mode, comprising:
using a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) extending over a lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) of an airfoil surface (See e.g., FIGS. 1 & 3 element 34), and
changing curvature profiles of airflow channels between adjacent louver devices as the louver devices move between open and closed positions (See e.g., FIGS. 6 & 7; column 11 lines 14-19).
Regarding claim 19, Clifton teaches further comprising: rotating a distal portion of each louver device (See e.g., FIGS. 6 & 7 elements 605, where the leading/outer edge of 605 teaches a distal edge portion; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12) relative to a proximal portion of each louver device (See e.g., FIGS. 6 & 7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), without moving the proximal portion relative to the lift fan, during the transition phase (See e.g., column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31)
Regarding claim 20, Clifton teaches wherein rotating a distal portion of each louver device (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion; column 3 line 66-column 4 line 2; column 11 lines 11-12) includes rotating each distal portion through a different range of rotation (See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion; column 10 line 66-column 11 line 1; column 11 lines 59-61, “… the forward portion 605 movable through a range of angles …”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 15Clifton, and further in view of Yoeli, U.S. Patent Application Publication 2009/0084907 A1 (hereinafter called Yoeli).
Regarding claim 7, Clifton teaches all the limitations in the instant claim except at least one of the moveable louver portions of the plurality of louver devices has a different operating range of rotation.
However, Yoeli teaches at least one of the moveable louver portions of the plurality of louver devices has a different operating range of rotation (See e.g., ¶s [0013], [0084], “… vanes … selectively operational … It should be mentioned that best results of these vanes are expected when each vane is installed with a separate actuation means so that it can be positioned and rotated individually to a different angle for aligning itself with the local flow.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and Yoeli before him, before the effective filing date of the claimed invention, to provide the apparatus of Clifton with at least one of the moveable louver portions of the plurality of louver devices has a different operating range of rotation, as taught by Yoeli.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a vehicle with a ducted fan propulsion system with means to influence air outflow from the duct improving the flight and hover performance of the ducted fan close and far from the ground, as suggested in Yoeli (See e.g., ¶s [0012]).
Regarding claim 9, Clifton teaches all the limitations in the instant claim except each louver device has a different airfoil shape.
However, Yoeli teaches each louver device has a different airfoil shape (See e.g., ¶s [0017] & [0028], “… vanes have … a slightly non-symmetrical airfoil shape … a plurality of parallel spaced vanes of either airfoil cross section or elliptical cross section, or any other shape as required to facilitate vane operation …”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and Yoeli before him, before the effective filing date of the claimed (See e.g., ¶s [0031]).
Regarding claim 15, Clifton teaches all the limitations in the instant claim except each moveable louver portion of the plurality of louver devices has a different range of rotation.
However, Yoeli teaches each moveable louver portion of the plurality of louver devices has a different range of rotation (See e.g., ¶s [0013], [0084], “… vanes … selectively operational … It should be mentioned that best results of these vanes are expected when each vane is installed with a separate actuation means so that it can be positioned and rotated individually to a different angle for aligning itself with the local flow.”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and Yoeli before him, before the effective filing date of the claimed invention, to provide the aircraft of Clifton with each moveable louver portion of the plurality of louver devices has a different range of rotation, as taught by Yoeli.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a vehicle with a ducted fan propulsion system with means to influence air outflow from the duct improving the flight and hover performance of the ducted fan close and far from the ground, as suggested in Yoeli (See e.g., ¶s [0012]).


Claim 16Clifton, and further in view of ERWIN, U.S. Patent 3,369,773 A (hereinafter called ERWIN).
Regarding claim 16, Clifton teaches wherein each moveable louver portion of the plurality of louver devices (See e.g., FIGS. 6 & 7 elements 605) is configured for installation in the aircraft at a different longitudinal position.
But, Clifton does not teach each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions.
However, ERWIN teaches each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions (See e.g., FIG. 5).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and ERWIN before him, before the effective filing date of the claimed invention, to provide the aircraft of Clifton with each moveable louver portion having a greater range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions, as taught by ERWIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide extra depth or distance for the air to traverse for turning, as suggested in ERWIN (See e.g., column 4 lines 58-59).
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
08 March 2022

/Nicholas McFall/Primary Examiner, Art Unit 3644